Title: From Thomas Jefferson to J. Phillipe Reibelt, 13 July 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington July 13. 05.
                  
                  I have just time to acknolege the reciept of your favor of the 10th. & to inform you that should you continue disposed to purchase a farm in the neighborhood of Charlottesville, you cannot be better advised than by mr George Divers, & mr Thomas M. Randolph (my son in law) both of that neighborhood. I shall see them in a few days and will recommend to them attention to any request of that kind you may conclude to make. should you think to go to see the place during the months of August or Sep. I shall be at Monticello, & happy to see you there. Accept my salutations & assurances of respect. 
                  
                     Th: Jefferson 
                     
                  
               